Exhibit 10.19
Blackboard Inc.
Nonstatutory Stock Option Agreement
Granted Under Amended and Restated 2004 Stock Incentive Plan
1. Grant of Option.
     This agreement evidences the grant by Blackboard Inc., a Delaware
corporation (the “Company”), on [Date] (the “Grant Date”) to [Name], an
employee, consultant or director of the Company (the “Participant”), of an
option to purchase, in whole or in part, on the terms provided herein and in the
Company’s Amended and Restated 2004 Stock Incentive Plan (the “Plan”), a total
of [Number] shares (the “Shares”) of common stock, $0.01 par value per share, of
the Company (“Common Stock”) at $[Price] per Share. Unless earlier terminated,
this option shall expire at 4:00 p.m., Eastern time, on the eighth anniversary
of the Grant Date (the “Final Exercise Date”).
     It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.
2. Vesting Schedule.
     This option will become exercisable (“vest”) as to [insert vesting
schedule]. The “Vesting Commencement Date” is [Vesting Commencement Date].
     The right of exercise shall be cumulative so that to the extent the option
is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Final Exercise Date or the
termination of this option under Section 3 hereof or the Plan. Without prior
notice to the Participant, the Company’s Board of Directors may accelerate the
vesting hereunder upon a resolution of the Board of Directors duly passed and
approved.
     Upon the occurrence of a Reorganization Event or a Change in Control Event
(as defined in the Plan), except to the extent specifically provided to the
contrary in any other agreement between the Participant and the Company, the
vesting hereunder shall be accelerated so that this option shall become
immediately exercisable for the number of Shares subject to this option which
otherwise would have first vested within 12 months following such Reorganization
Event or Change in Control Event, and any remaining unvested shares subject to
such Option shall continue to vest in accordance with the vesting schedule set
forth herein as though such 12 month period had actually passed. If within
12 months of a Reorganization Event or a Change in Control Event, the
Participant ceases to be an Eligible Participant due to termination by the
Company of its relationship with the Participant without Cause (as defined
below) or a Constructive Termination (as defined below) of the Participant,
except to the extent specifically provided to the contrary in any other
agreement between the Participant and the Company, the

 



--------------------------------------------------------------------------------



 



vesting hereunder shall be further accelerated so that this option shall become
immediately exercisable.
     For the purposes of this option, a “Constructive Termination” is deemed to
have occurred if the Participant is relocated outside of the Participant’s then
residential area without his or her consent or there is a material diminution of
the Participant’s compensation, duties or responsibilities without his or her
consent.
     In the event that the Participant dies, becomes disabled (within the
meaning of Section 22(e)(3) of the Code) or is terminated without Cause (as
defined below), the vesting hereunder shall be accelerated so that this Option
shall become immediately exercisable for the number of Shares subject to this
option which otherwise would have first vested within 12 months following such
termination.
3. Exercise of Option.
     (a) Form of Exercise. Each election to exercise this option shall be in
writing, signed by the Participant, and received by the Company at its principal
office, or by other method authorized pursuant to the Plan, accompanied by this
agreement and payment in full in the manner provided in the Plan. The
Participant may purchase less than the number of shares covered hereby, provided
that no partial exercise of this option may be for any fractional share.
     (b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).
     (c) Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
twelve months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.
     (d) Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or

-2-



--------------------------------------------------------------------------------



 



disability, and further provided that this option shall not be exercisable after
the Final Exercise Date.
     (e) Discharge for Cause. If the Participant, prior to the Final Exercise
Date, is discharged by the Company for “cause” (as defined below), the right to
exercise this option shall terminate immediately upon the effective date of such
discharge. “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his or her responsibilities to the Company
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive. The Participant shall be
considered to have been discharged for “Cause” if the Company determines, within
30 days after the Participant’s resignation, that discharge for cause was
warranted.
4. Withholding.
     No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.
5. Nontransferability of Option.
     This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
6. Agreement in Connection with Public Offering.
     The Participant agrees, in connection with an underwritten public offering
of the Company’s securities pursuant to a registration statement under the
Securities Act, (i) not to sell, make short sale of, loan, grant any options for
the purchase of, or otherwise dispose of any shares of Common Stock held by the
Participant (other than those shares included in the offering) without the prior
written consent of the Company or the underwriters managing such initial
underwritten public offering of the Company’s securities for a period of 90 days
from the effective date of such registration statement, and (ii) to execute any
agreement reflecting clause (i) above as may be requested by the Company or the
managing underwriters at the time of such offering.
7. Provisions of the Plan.
     This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.
     IN WITNESS WHEREOF, the Company has caused this option to be executed under
its corporate seal by its duly authorized officer. This option shall take effect
as a sealed instrument.

-3-



--------------------------------------------------------------------------------



 



                  Blackboard Inc.      
Dated: [Grant Date]
  By:        
 
     
 
Name:    
 
      Title:    

-4-



--------------------------------------------------------------------------------



 



PARTICIPANT’S ACCEPTANCE
     The undersigned hereby accepts the foregoing option and agrees to the terms
and conditions thereof. The undersigned hereby acknowledges receipt of a copy of
the Company’s Amended and Restated 2004 Stock Incentive Plan.

             
 
  PARTICIPANT:        
 
                       
 
  Print Name:        
 
     
 
   
 
  Address:        
 
     
 
     
 
     
 
     
 
     
 
   
 
  TIN/SSN:        
 
     
 
   

-5-